IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 236 MAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 DALLAS RAY VAVRA,                            :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2019, the Petition for Leave of Court to File

Pro se Petition for Habeas Corpus Application for Relief for the Appointment of Appellant

[sic] Counsel, Application for Leave of Court to File Motion to Vacate Defendant’s

Conviction and Sentencing for Lack of Jurisdiction, and Petition for Allowance of Appeal

are DENIED.